March 18, 2022


EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 














In the Claims:

1. (Currently amended) A multi-directional adjustable armrest pad, mounted on a top end of a chair armrest, and the multi-directional adjustable armrest pad comprising:
a base plate sealed and assembled with a top face of the chair armrest and locked with the chair armrest, wherein the base plate comprises a locking pin protruded on a top thereof, a first end of the locking pin is connected to the base plate and used as a positioning part, and a second end of the locking pin is used as a pivot part:
a pad body disposed on a top of the chair armrest and abutted with the base plate, wherein the pad body comprises a receiving portion disposed in the inside thereof, and the receiving portion has a sliding hole cut therethrough a bottom thereof, and a through hole cut therethrough a lateral side thereof, the locking pin of the base plate is inserted through the sliding hole and located inside the receiving portion:
a slide control assembly disposed in the receiving portion, wherein the slide control assembly comprises a press control member, a longitudinally-slidable plate, a horizontal sliding shaft set, two restraining teeth plates and a bottom base plate, a first face of the longitudinally-slidable plate is attached with a bottom of the receiving portion, and the longitudinally-slidable plate has a slider protruded thereon and corresponding in position to the sliding hole, the slider has a longitudinal hole cut therethrough and corresponding in position to the locking pin, the slider is movable in the sliding hole, the locking pin is movable in a hole direction along the longitudinal hole, and the longitudinally-slidable plate comprises a second face and a plurality of engaging frames disposed on two ends of the second face thereof and 
wherein two ends of the bottom base plate are engaged with the plurality of engaging frames, respectively, and the bottom base plate comprises a lateral hole formed thereon and corresponding in position to the longitudinal hole, one of the two ends of the bottom base plate is engaged with the press control member, and the bottom base plate has a plurality of elastic pins protruding on the other of the two ends thereof, each of the plurality of elastic pins has a first end connected to the bottom base plate, and a second end elastically abutting against an inner wall of the receiving portion, and the press control member has a first end engaged with the bottom base plate, and a second end extending out of the through hole:
wherein the two restraining teeth plates are sandwiched between the bottom base plate and the longitudinally-slidable plate, and each of the two restraining teeth plates has a protrusion protruded thereon and corresponding to a side of the bottom base plate, and the bottom base plate has two tracks cut therethrough and corresponding m position to the protrusions of the two restraining teeth plates, respectively, and the two tracks are downwardly extending from the end of the bottom base plate where the plurality of elastic pins are disposed and then extending toward two sides of the bottom base plate, the two restraining teeth plates are moved close to or away from each other by moving the protrusions along the two tracks, each of the two restraining teeth plates has a teeth part disposed on a side thereof corresponding to the other of the two restraining teeth plates, and each of the two restraining teeth plates has an elastic member extending from an end thereof opposite to the teeth part, wherein each of the a first end connected to the restraining teeth plate, and a second end elastically abutted with the surrounding wall;
wherein the horizontal sliding shaft set is mounted on the locking pin and disposed between the two restraining teeth plates and in the lateral hole, the horizontal sliding shaft set further comprises a main body and a teeth disk member, the main body has a curved groove recessed thereon, and the main body has a lateral teeth row disposed on a side thereof and engaged with the teeth part of one of the two restraining teeth plates, the teeth disk member is assembled in the curved groove, the teeth disk member has a shaft bole cut therethrough, hole shapes of the shaft hole corresponds to that of the positioning part and the pivot part, and the teeth disk member is pivotally swingable relative to the mam body and has an are teeth-row disposed on a side thereof and engaged with the teeth part of the other of the two restraining teeth plates:
wherein when the press control member is pressed, engagements between the two restraining teeth plates and the horizontal sliding shaft set are released, the pad body is adjustable to move longitudinally and laterally and rotate about the chair armrest through cooperation between the longitudinal hole and the horizontal sliding shaft set, cooperation between the slider of the longitudinally-slidable plate and the through hole, and pivot cooperation between the main body and the teeth disk member.

2. (Currently amended) The multi-directional adjustable armrest pad according to claim 1, wherein the pad body further comprises a bottom casing member and a soft member, the through hole and the sliding hole are disposed on the bottom casing member, the soft member has an 
wherein the base plate has an assembly groove recessed on a side thereof opposite to the locking pin, the assembly groove has buckling holes formed on two ends thereof, respectively, and the chair armrest comprises a plurality of engaging plates protruding on an outer side edge of an end thereof assembled with the base plate, and the number of plurality of engaging plates is equal to the number of the buckling holes, and when the base plate and the pad body are pivoted with each other, a first buckling hole of one of the buckling holes is buckled with a corresponding engaging plate of the plurality of engaging plates, and the pad body is then moved downwardly, a second buckling hole of the buckling holes of the base plate corresponds in position to a corresponding second engaging plate of the plurality of engaging plates, so as to slide the pad body and buckle one of the plurality of engaging plates with the corresponding one of the buckling holes, wherein the assembly groove has holes formed on a groove bottom face thereof and respectively located on two sides of the locking pin, a lateral wall of each of the holes has an clastic buckling plate extended therefrom, and the chair armrest comprises a plurality of engaging parts disposed correspondingly m position to the elastic buckling plate, and after the pad body is mounted on the chair armrest by the base plate, and when the pad body is moved along the plurality of engaging plates, the clastic buckle plate of one of the holes is engaged and assembled with the corresponding one of the plurality of engaging parts. 

3. (Currently amended)  The multi-directional adjustable armrest pad according to claim 1, wherein the bottom base plate comprises a buckling member disposed on an end thereof assembled with the press control member, and the press control member further comprises a first end exposed out of the through hole, and a second end connected to the buckling part, and the buckling part comprises a buckling groove recessed thereon and corresponding in position to a buckling member, when the press control part is pressed, the press control member is buckled with the buckling member through the buckling groove, and the bottom base plate is driven to move toward the end of the bottom base plate where the plurality of elastic pins are disposed.
buckling member through the buckling groove, and the bottom base plate is driven to move toward the end of the bottom base plate where the plurality of elastic pins are disposed.
















The Examiner’s Amendment was done to correct incorrect grammar and matters of form that do not affect the scope of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Rodney B White/Primary Examiner, Art Unit 3636